


Exhibit 10.1




FAMILY DOLLAR STORES, INC.
EMPLOYEE STOCK PURCHASE PLAN


As Amended and Restated, Effective March 11, 2014
    
1.    Purpose. The purpose of the Plan is to provide Eligible Employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions. It is the intention
of the Company to have the Plan qualify as an “employee stock purchase plan”
under Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed in a manner consistent with the requirements of Section 423 of the
Code.
2.    Definitions.
(a)    “Administrator” shall mean the Board or any committee of the Board
designated by the Board to administer the Plan.
(b)    “Board” shall mean the Board of Directors of the Company.
(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(d)    “Common Stock” shall mean the common stock of the Company.
(e)    “Company” shall mean Family Dollar Stores, Inc., a Delaware corporation,
and any successor thereto.
(f)    “Compensation” shall mean all base straight time gross earnings,
commissions, overtime and shift premium, but exclusive of payments for incentive
compensation, bonuses and other compensation.
(g)    “Designated Subsidiary” shall mean any Subsidiary selected by the
Administrator as eligible to participate in the Plan with respect to an Offering
Period(s).
(h)    “Eligible Employee”, in respect of any Offering Period, shall mean any
individual (1) who is an employee of the Company or a Designated Subsidiary for
tax purposes as of the date of the commencement of the Offering Period and (2)
who has been in the employ of the Company or Designated Subsidiary for at least
ninety (90) days in the aggregate (which days need not be consecutive) prior to
the date of the commencement of the Offering Period. For purposes of the Plan,
the employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Company;
provided that where the period of leave exceeds ninety (90) days and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship shall be deemed to have terminated on the
ninety-first (91st) day of such leave.
(i)    “Exercise Date” shall mean the last day of each Offering Period.
(j)    “Fair Market Value” shall mean, as of any date, the value of a share of
Common Stock determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the date of determination;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean of the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or




--------------------------------------------------------------------------------




(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.
The Fair Market Value of a share of Common Stock as of any such date on which
the applicable exchange or inter-dealer quotation system through which trading
in the Common Stock regularly occurs is closed shall be the Fair Market Value
determined pursuant to this Section 2(j) as of the immediately preceding date on
which the Common Stock is traded, a bid and ask price is reported or a trading
price is reported by any member of FINRA selected by the Administrator.
(k)    “Grant Date” shall mean the first day of each Offering Period.
(l)    “Offering Periods” shall mean the six (6) month periods commencing on or
about January 1st and July 1st of each calendar year beginning in calendar year
2014. The date of the initial Offering Period under the Plan and the duration
and timing of Offering Periods may be changed pursuant to Section 5 of this
Plan.
(m)    “Parent” shall mean a “parent corporation” as defined in Section 424(e)
of the Code.
(n)    “Plan” shall mean this Family Dollar Stores, Inc. Employee Stock Purchase
Plan, as it may be amended from time to time.
(o)    “Purchase Price” shall mean an amount equal to eighty-five percent (85%)
of the Fair Market Value of a share of Common Stock on the Exercise Date;
provided however, that the Purchase Price may be adjusted by the Administrator
pursuant to Section 21.
(p)    “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
3.    Administration.
(a)    Authority. The Administrator acting in its absolute discretion shall have
the power to interpret this Plan and to take, or authorize one or more of its
members or one or more of the Company’s executive officers to take, such actions
in the administration and operation of this Plan as are expressly called for in
the Plan or as the Administrator deems equitable under the circumstances, which
actions shall to the fullest extent permitted by law be final and binding on all
parties.
(b)    Custodians. The Administrator may from time to time appoint one or more
custodians (each, a “Custodian”) for the Plan to (i) hold all shares of Common
Stock purchased under the Plan, (ii) maintain a separate account in the name of
each participant (such participant’s “Account”), to which payroll deductions
made for such participant pursuant to Section 7 hereof and Common Stock
purchased on such participant’s behalf pursuant to Section 9 hereof shall be
credited, (iii) provide participants, at least annually, with statements of
their respective Accounts and (iv) perform such other functions as the
Administrator shall specify.
(c)     No Liability. No member of the Administrator shall be liable for any
action, omission or determination relating to the Plan, and the Company shall
indemnify and hold harmless each member of the Administrator, and each other
director or employee of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated, against any
cost, expense (including reasonable attorneys’ fees) or liability arising out of
any action, omission or determination relating to the Plan, unless, in either
case, such action, omission or determination was taken or made by such member,
director or employee in bad faith and without reasonable belief that it was in
the best interests of the Company.
4.    Eligibility.
(a)    Eligibility. Any Eligible Employee on a given Offering Date shall be
eligible to participate in the Plan.
(b)    Limitations. Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee shall be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company and/or hold
outstanding options to purchase such stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of the capital stock
of the Company or of any Subsidiary, or (ii) to the extent that his or her
rights to purchase stock under the Plan and any other plans of the Company and
its Subsidiaries which constitute “employee stock purchase plans” within the
meaning of Section 423 of the Code would accrue at a rate which exceeds
twenty-five thousand dollars ($25,000) worth of stock (or, if Section 423(b)(8)
of the Code is hereafter amended, such other maximum dollar value of Common
Stock as may be specified therein), determined at the Fair Market Value of the
shares of Common Stock on the date the option to purchase such shares is
granted, for each calendar year in which such option is outstanding at any time.




--------------------------------------------------------------------------------




5.    Offering Periods. The Board shall have the power to change the date of the
initial Offering Period under the Plan, the duration of Offering Periods and the
commencement dates thereof with respect to future offerings without shareholder
approval if such change is announced prior to the scheduled beginning of the
first Offering Period to be affected thereafter.
6.    Participation.
(a)    Initial Offering Period. An Eligible Employee may become a participant in
the Plan by completing and submitting a subscription agreement no later than
five (5) business days (or such other number of days as determined by the
Administrator) prior to the commencement of the applicable Offering Period in
such form and manner as the Administrator may prescribe (a “Subscription
Agreement”) authorizing the Company to make payroll deductions as provided
herein.
(b)    Subsequent Offering Periods. Each Subscription Agreement completed and
submitted by a participant pursuant to Section 6(a) or 7(d) hereof shall remain
in effect for successive Offering Periods, and payroll deductions authorized
thereby shall continue to be made, until either the participant duly completes
and submits a new Subscription Agreement or the participant’s participation is
terminated as provided in Section 12, 13 or 17 hereof.
7.    Payroll Deductions.
(a)    At the time a participant files his or her Subscription Agreement, he or
she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount for each pay period of such participant of no less
than five dollars ($5.00) and no more than one thousand dollars ($1,000.00).
(b)    Payroll deductions for a participant shall commence on the first payday
following the Offering Date and shall end on the last pay day in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 12 hereof.
(c)    All payroll deductions made for a participant shall be credited to his or
her Account under the Plan.
(d)    A participant may discontinue his or her participation in the Plan as
provided in Section 12 hereof, or may decrease (but not increase) the rate of
his or her payroll deductions during the Offering Period by completing or filing
with the Company a new Subscription Agreement authorizing a change in payroll
deduction rate. A decrease to zero dollars ($0.00) in the rate of a
participant’s payroll deductions during the Offering Period shall be treated as
a withdrawal from participation in the Offering Period then in effect, as
provided in Section 12 of the Plan. The Administrator may, in its discretion,
limit the nature and/or number of participation rate changes during any Offering
Period. The change in rate shall be effective as soon as administratively
practical after the Company’s receipt of the new Subscription Agreement.
(e)    Notwithstanding the foregoing, (i) the amount deducted from any
participant’s Compensation in any calendar year shall not exceed the amount
equal to eighty five percent (85%) of the maximum dollar value of Common Stock
which the participant is permitted to purchase in such calendar year under
Section 423 of the Code and (ii) to the extent necessary to comply with Section
423(b)(8) of the Code and Section 4(b) hereof and this Section 7(e), a
participant’s payroll deductions may be decreased to zero dollars ($0.00) at any
time during an Offering Period. Payroll deductions shall recommence at the rate
provided in such participant’s Subscription Agreement at the beginning of the
first Offering Period with respect to which the Company determines that a
decrease of payroll deductions pursuant to Section 7(e)(ii) is no longer
required, unless terminated by the participant as provided in Section 10 hereof.
(f)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the participant’s Compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Eligible Employee, if permitted.
8.    Grant of Option. On the Grant Date of each Offering Period, each Eligible
Employee participating in such Offering Period shall be granted an option to
purchase on such Exercise Date up to a number of shares of the Company’s Common
Stock determined by dividing such participant’s payroll deductions accumulated
in the participant’s Account as of the Exercise Date by the applicable Purchase
Price. Notwithstanding the foregoing, the maximum number of shares of Common
Stock that may be purchased pursuant to any option shall be 1,000 shares. The
Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of the Company’s Common Stock
an Eligible Employee may




--------------------------------------------------------------------------------




purchase during each Offering Period. Exercise of the option shall occur as
provided in Section 9 hereof, unless the participant has withdrawn pursuant to
Section 12 hereof. The option shall expire on the Exercise Date.
9.    Exercise of Option.
(a)    Unless a participant withdraws from the Plan as provided in Section 12
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her Account. No
fractional shares shall be purchased. Any payroll deductions accumulated in a
participant’s Account which are not sufficient to purchase a full share shall be
retained in the participant’s Account for the subsequent Offering Period,
subject to earlier withdrawal by the participant as provided in Section 12
hereof. Any other funds left over in a participant’s Account after the Exercise
Date shall be returned to the participant. During a participant’s lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him or
her.
(b)    If the Administrator determines that, on a given Exercise Date, the
number of shares with respect to which options are to be exercised may exceed
the number of shares available for sale under the Plan on such Exercise Date,
the Administrator may in its sole discretion provide that the Company shall make
a pro rata allocation of the shares of Common Stock available for purchase on
such Exercise Date in as uniform a manner as shall be practicable and as it
shall determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date.
10.    Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares occurs, the Company shall arrange the delivery to
each participant of the shares purchased upon exercise of his or her option in
the form and manner determined by the Administrator, including by crediting such
shares to the participant’s Account.
11.    Rights as a Stockholder.
(a) Rights Prior to Purchase. Prior to the Exercise Date on which shares of
Common Stock are purchased on behalf of a participant under the Plan, such
participant shall not have any rights as a shareholder of the Company with
respect to such shares.
(b) Rights After Purchase. From and after the Exercise Date on which shares of
Common Stock are purchased on behalf of a participant under the Plan, such
participant (or, in the case of the participant’s death, the person(s) entitled
thereto under Section 16) shall have all of the rights and privileges of a
shareholder of the Company with respect to such shares, provided such shares
must remain in the participant’s Account until such time as the participant (or,
in the case of the participant’s death, the person(s) entitled to do so under
Section 16) directs the sale of such shares in accordance with this Section
11(b). Subject to the Company’s policies then in effect (including without
limitation its policies regarding insider trading and trading windows then in
effect) and any applicable law, a participant (or, in the case of the
participant’s death, the person(s) entitled thereto under Section 16) shall be
entitled (i), upon the payment of a customary brokerage fee, to direct the
Custodian to sell all or any portion of the shares then held in his or her
Account or (ii) to direct the Custodian to transfer all or any portion of the
shares held in his or her Account as the participant may direct. Shares held in
a participant’s Account shall be sold in the order in which they were purchased
on such participant’s behalf under the Plan unless otherwise directed by the
participant in his or her discretion.
12.    Withdrawal.
(a)    A participant may withdraw all but not less than all the payroll
deductions credited to his or her Account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company in
such form and manner as the Administrator may prescribe, provided notice must be
given no later than three (3) business days prior to the Exercise Date or such
payroll deductions will be used to purchase shares on the Exercise Date in the
ordinary course. All of the participant’s payroll deductions credited to his or
her Account shall be paid to such participant promptly after receipt of notice
of withdrawal and such participant’s option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares shall be made for such Offering Period. Any shares of Common Stock held
in the participant’s Account as of the date of his or her withdrawal shall
remain in his or her Account in accordance with Section 11 hereof. If a
participant withdraws from an Offering Period, payroll deductions shall not
resume at the beginning of the succeeding Offering Period unless the participant
delivers to the Company a new Subscription Agreement.
(b)    A participant’s withdrawal from an Offering Period shall not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.




--------------------------------------------------------------------------------




13.    Termination of Employment. Upon termination of a participant’s employment
for any reason, including retirement, death or the failure of a participant to
remain an Eligible Employee of the Company or of a Designated Subsidiary, such
participant shall be deemed to have elected to withdraw from the Plan and the
provisions of Section 12(a) hereof shall apply. In the case of termination due
to a participant’s death, the distribution described in Section 12(a) shall be
made to the person(s) entitled thereto under Section 16. For purposes of this
Section 13, an employee will not be deemed to have terminated employment or
failed to remain in the continuous employ of the Company or of a Designated
Subsidiary in the case of sick leave, military leave, or any other leave of
absence approved by the Board; provided that such leave is for a period of not
more than ninety (90) days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.
14.    Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.
15.     Common Stock Reserved for Plan. Subject to adjustment upon changes in
capitalization of the Company as provided in Section 20 hereof, the maximum
number of shares of the Company’s Common Stock which shall be made available for
sale under the Plan shall be 1,000,000 shares. Shares of Common Stock may be
purchased pursuant to the Plan on the open market or from the Company (either
treasury or newly issued shares).
16.    Designation of Beneficiary.
(a)    A participant may file a written designation of a beneficiary who is to
receive any shares and cash from the participant’s Account under the Plan in the
event of such participant’s death subsequent to an Exercise Date on which the
option is exercised but prior to delivery to such participant of such shares and
cash. In addition, a participant may file a written designation of a beneficiary
who is to receive any cash from the participant’s Account under the Plan in the
event of such participant’s death prior to exercise of the option. If a
participant is married and the designated beneficiary is not the spouse, spousal
consent shall be required for such designation to be effective.
(b)    Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Administrator may designate.
(c)    All beneficiary designations shall be in such form and manner as the
Administrator may designate from time to time.
17.    Transferability. Neither payroll deductions credited to a participant’s
Account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 16 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 12 hereof.
18.    Use of Funds. Each participant shall be a general unsecured creditor of
the Company with respect to any amounts deducted from such participant’s
Compensation under the Plan during the period prior to the Exercise Date on
which such amounts are applied to the purchase of Common Stock for the
participant. The Company shall not be obligated to segregate from other assets
of the Company any funds accumulated through payroll deductions made for
participants under the Plan, and may use such funds for any corporate purpose.
19.    Reports. Individual accounts shall be maintained for each participant in
the Plan. Statements of account shall be given to participating Eligible
Employees at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of shares purchased and the
remaining cash balance, if any.
20.    Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Change of Control.
(a)    Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan (pursuant to
Section 15), the maximum number of shares each participant may purchase each
Offering Period (pursuant to Section 8), as well as the price per share and the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other change in the number of shares of Common Stock
effected without receipt of consideration by the Company, provided, however,
that




--------------------------------------------------------------------------------




conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Administrator, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an option.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 12 hereof.
(c)    Merger or Asset Sale. In the event of a proposed sale of all or
substantially all assets of the Company, or the proposed merger of the Company
with or into another corporation, arrangements shall be made for each
outstanding option to be assumed or an equivalent option substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
option, unless provided otherwise by the Administrator, the Offering Period then
in progress shall be shortened by setting a New Exercise Date. The New Exercise
Date shall be before the date of the Company’s proposed merger or asset sale.
The Administrator shall notify each participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for such
Offering Period has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 12 hereof.
21.    Amendment or Termination.
(a)The Administrator may at any time and for any reason terminate or amend the
Plan. Except as otherwise provided in the Plan, no such termination can affect
options previously granted, provided that an Offering Period may be terminated
by the Administrator on any Exercise Date if the Administrator determines that
the termination of the Offering Period or the Plan is in the best interests of
the Company and its shareholders. Except as provided in Section 20 and this
Section 21 hereof, no amendment may make any change in any option theretofore
granted which adversely affects the rights of any participant. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company shall obtain shareholder approval in such a manner and to such a degree
as required.
(b)Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.
(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify or amend the Plan to reduce or eliminate such accounting consequence
including, but not limited to shortening any Offering Period so that Offering
Period ends on a new Exercise Date, including an Offering Period underway at the
time of such action. Such modifications or amendments shall not require
shareholder approval or the consent of any Plan participants.
22.    Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
23.    Conditions Upon Issuance of Shares. Shares shall not be issued (or
purchased) with respect to an option unless the exercise of such option and the
issuance (or purchase) and delivery of such shares pursuant thereto shall comply
with all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed,
and, if required by the Company, shall be further subject to the approval




--------------------------------------------------------------------------------




of counsel for the Company with respect to such compliance. As a condition to
the exercise of an option, the Company may require the person exercising such
option to represent and warrant at the time of any such exercise that the shares
are being purchased only for investment and without any present intention to
sell or distribute such shares if, in the opinion of counsel for the Company,
such a representation is required by any of the aforementioned applicable
provisions of law.
24.     No Rights to Continued Employment. Neither this Plan nor the grant of
any option hereunder shall confer any right on any Eligible Employee to remain
in the employ of the Company or any Designated Subsidiary, or restrict the right
of the Company or any Designated Subsidiary to terminate such Eligible
Employee’s employment.
25.     Equal Rights and Privileges. All Eligible Employees participating in an
Offering Period under this Plan shall have equal rights and privileges with
respect to such Offering Period so that this Plan qualifies as an “employee
stock purchase plan” within the meaning of Section 423 or any successor
provision of the Code and the related regulations. Any provision of this Plan
which is inconsistent with Section 423 or any successor provision of the Code
shall, without further act or amendment by the Company or the Administrator, be
reformed to comply with the requirements of Section 423. This Section 25 shall
take precedence over all other provisions in this Plan.
26.    Term of Plan. The Plan shall become effective upon the earlier to occur
of its adoption by the Board of Directors of the Company or its approval by the
shareholders of the Company. It shall continue in effect until terminated under
Section 21 hereof.
27.    Applicable Law. To the extent not governed by federal law, the Plan shall
be construed in accordance with and governed by the laws of the State of
Delaware.


 








